DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Closed-Loop Control of Weld Penetration Using Front-Face Vision Sensing, 1993, Proceedings of the Institution of Mechanical Engineers, Part I: Journal of Systems and Control Engineering; 207(1):27-34 (hereinafter Zhang) in view of Henrikson (EP 1497069 B1) and Okamoto et al. (JP 2018192524 A, hereinafter Okamoto).
Regarding claim 1, Zhang discloses a control device for formation of a weld seam based on frontal visual sensing of a weld pool (Fig. 9, the control system for the welding apparatus; Fig. 2, the weld zone or seam shown), comprising 
a welding unit (Page 6, Para. 3, lines 2-3, “…the torch…”, where the torch is part of the welding unit along with the manipulator), 
a visual sensing unit (Page 2, Para. 2, lines 3-4, “…three dimensional vision sensor.”, which is stated to be a camera with a manipulator), and 
a calculation control unit (Page 2, Para. 2, lines 2-3, “weld penetration feedback…image processing unit…”); 
wherein the welding unit comprises a welding torch configured to weld a welding workpiece (Page 6, Para. 3, lines 2-3, “…the torch…”); 
the visual sensing unit comprises a structured light source and a visual sensor (Page 2, Para. 3, lines 2-4, “In this sensing system, the structured-light plane is produced by means of a cylindrical lens.”, where the plane is produced via a lens which would inherently have a light source to produce the plane; Page 2, Para. 2, lines 3-4, “…three dimensional vision sensor.”); 
wherein the structured light source is configured to emit single line structured light and irradiate the weld pool by the single line structured light (Page 2, Para. 3, lines 2-6, “In this sensing system, the structured-light plane is produced by means of a cylindrical lens. When this light plane is projected onto the adjacent weld behind the pool, a laser stripe forms.”); 
the visual sensor is configured to collect structured light spot images formed by irradiating the single line structured light on surfaces of the weld pool and the welding workpiece and output the structured light spot images (Page 2, Para. 2, lines 4-6, “The three-dimensional sensor acquires the images of the adjacent weld mentioned above…”); 
the calculation control unit comprises a computer, wherein the computer is connected to the visual sensor and is configured to receive the structured light spot images and process the structured light spot images (Fig. 1, Image processing, Page 2, Para. 3, lines 6-9, “…the image-processing unit processes the images to calculate the front-face geometric parameters of the weld.”, where the image processing unit includes real time computation of data that occurs under 200 ms, which implies the use of a computer to achieve such speeds), and adjust a welding current of the welding torch based on a deviation between the current value (Page 2, lines 10-11, “The weld penetration feedback is obtained through a geometric model…”) and an expected value of the weld pool depression feature (Fig. 1, where current is included in the variables of the manipulator welding power supply, which are changed based on the geometric model and feedback provided).
Zhang does not disclose:
the visual sensing unit comprises a structured light source and a visual sensor respectively disposed on left and right sides of the welding torch;
acquiring a current value of the weld pool depression feature.
However, Henrikson discloses, in the similar field of welding apparatuses, a welding apparatus with a structured light source, a visual sensor, and a welding torch, where the structured light source and visual sensors are located on the same axis symmetrically spaced from the welding torch on the left and right sides (Para. 0028, lines 1-3, “The camera 3 and the illumination means 5 are suitably mounted on the welding head 7 via a holder, or a frame (not shown).”; Fig. 4 and 5, where the camera, illumination means, and welding head are in the same plane and are symmetrically spaced). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the structured light source and camera from Zhang to be in the configuration as taught by Henrikson.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the camera and illumination means be able to view the weld at different angles, such as the front, side, or rear, where joint-tracking can also be done, as stated by Henrikson, Para. 0028, lines 3-8, “…camera 3 looks in toward the welding melt from the rear….not in any way limited to this…be arranged so as to look into the welding melt from the front or from the side…” and Para. 0029, lines 10-12, “…weld-width measurement is carried out in combination with joint-tracking.”.
Furthermore, Okamoto discloses, in the similar field of welding apparatuses, an automatic welding system where the weld pool depression area value is obtained (Operation of automatic welding system, Para. 2, lines 6-7, “…a molten pool area...202…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the various measured parameters in Zhang to calculate the weld pool area as taught by Okamoto.
Regarding the claimed feature of calculating the weld pool area from the parameters listed in Zhang, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Zhang, the straight line and curved line section values are approximated and calculated. Okamoto then discloses that weld pool area calculations are known in the prior art to provide for features such as determining weld voltage. Thus, using the parameters in Zhang and mathematically calculating the weld pool area would be an obvious mathematical operation and provide the benefit of determining welding voltage correction, as stated by Okamoto, Operation of automatic welding system, Para. 12, lines 1-2, “The welding voltage correction amount….pool area…and P1 is a reference value of the molten pool area…”.
	Regarding claim 2, modified Zhang teaches the apparatus according to claim 1, as set forth above, discloses wherein the welding unit further comprises a welding power source (Inherently disclosed in Zhang, Fig. 1, Manipulator welding power supply), and
the welding power source is connected to the computer (Inherently disclosed in Zhang, Page 6, Para. 3, lines 2 from end, “The current can be controlled by the computer through the D/ A converter.”, where the computer can adjust current from the power supply within the torch); 
the welding power source is configured to output a welding current to the welding torch (Inherently disclosed in Zhang, Page 4, Para. 2, lines 2-3, “The welding current and arc length can be more conveniently adjusted on-line.”, where adjusting would mean that a current is outputted by the computer for use), and the computer adjusts the welding current of the welding torch by the welding power source (Inherently disclosed in Zhang, Page 6, Para. 3, lines 2 from end, “The current can be controlled by the computer through the D/ A converter.”).
Modified Zhang does not disclose:
wherein the welding torch is connected to the welding power source.
However, Okamoto discloses the welding torch connected to a welding power source (Page 2, Configuration of automatic welding system, Para. 3, lines 2-3, “The power supply device 40 is a constant voltage power supply device and supplies power to the welding wire 24.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power supply and welding torch in modified Zhang so that the power supply is connected to the torch as taught by Okamoto.
Regarding the feature of the welding torch being connected to the power supply, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Although Zhang does not explicitly disclose the connection between the power supply and welding torch, the manipulator welding power supply in figure 1 implies a power supply that allows for welding to occur. Okamoto then elaborates on a power supply connected to a welding wire that would be within a welding torch. Thus, providing power to a welding torch through a power supply would have reasonable chance for success as it is described in Okamoto.
	Regarding claim 5, modified Zhang teaches the apparatus according to claim 1, as set forth above, discloses wherein a band-pass filter is installed on the visual sensor, the band-pass filter allows the single line structured light to pass through (Inherently disclosed in Zhang, Page 2, Para. 4, lines 1-4, “In order to depress the image noise caused by the arc light and the radiation from the hot metal, a narrowband filter is employed. The weld-stripe image is acquired by the camera…”).
	Regarding claim 6, modified Zhang teaches the apparatus according to claim 1, as set forth above, discloses further comprising a mounting plate (Inherently disclosed in Zhang, Page 6, Para. 3, line 2, “…the manipulator…”), wherein there is a structure light source (Inherently disclosed in Zhang, Page 2, Para. 3, lines 3-4, “…structured-light plane is produced by means of a cylindrical lens…”), visual sensor, and welding torch (Inherently disclosed in Zhang, Page 6, Para. 3, lines 2-3, “…the manipulator, which carries the torch and the camera…”).
	Modified Zhang does not disclose:
wherein the structured light source, the visual sensor, and the welding torch are mounted on the mounting plate, respectively; and 
axes of the structured light source, the visual sensor, and the welding torch are on a same plane; and 
the axis of the structured light source and that of the visual sensor are symmetric with respect to the axis of the welding torch, respectively.
However, Henrikson discloses where the structure light source, visual sensor, and welding torch are on the same mounting plate, on the same plane (Para. 0028, lines 1-3, “The camera 3 and the illumination means 5 are suitably mounted on the welding head 7 via a holder, or a frame (not shown).”), and have symmetrical spacing with the welding in the middle (Fig. 4 and 5, where the camera, illumination means, and welding head are in the same plane and are symmetrically spaced). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the camera and illumination means be able to view the weld at different angles, such as the front, side, or rear, where joint-tracking can also be done, as stated by Henrikson, Para. 0028, lines 3-8, “…camera 3 looks in toward the welding melt from the rear….not in any way limited to this…be arranged so as to look into the welding melt from the front or from the side…” and Para. 0029, lines 10-12, “…weld-width measurement is carried out in combination with joint-tracking.”.
	Regarding claim 7, modified Zhang teaches the apparatus according to claim 1, as set forth above, discloses a control method for formation of a weld seam based on frontal visual sensing of a weld pool (Inherently disclosed in Zhang, Fig. 9, control system for weld apparatus) comprising: 
setting initial welding parameters of a welding torch (Inherently disclosed in Zhang, Page 7, Para. 1, lines 3-7, “Although the initial weld parameters are poorly selected, the required values of geometrical parameters are also acquired by the closed-loop controller in this short period without overshooting.”) and acquiring an expected value of the weld pool depression feature (Inherently disclosed in Zhang, Page 2, lines 10-11, “The weld penetration feedback is obtained through a geometric model…”); 
turning on a structured light source, irradiating the weld pool with single line structured light, and allowing the welding torch to begin welding (Inherently disclosed in Zhang, Page 2, Para. 3, lines 2-6, “In this sensing system, the structured-light plane is produced by means of a cylindrical lens. When this light plane is projected onto the adjacent weld behind the pool, a laser stripe forms.”; begin welding, Fig. 1, Welding process); 
collecting structured light spot images formed by irradiating the single line structured light on the surfaces of the weld pool and the welding workpiece and outputting the structured light spot images to a computer by a visual sensor (Inherently disclosed in Zhang, Fig. 1, 3D vision sensor, where the sensor inherently collects the light images and outputs to the image processing unit); 
processing the structured light spot images (Inherently disclosed in Zhang, Fig. 1, Image processing), acquiring a current value of the weld pool depression feature (Inherently disclosed from the teaching of Okamoto, Operation of automatic welding system, Para. 2, lines 6-7, “…a molten pool area...202…”), and adjusting a welding current of the welding torch based on a deviation 16 of 19Docket No.: CNKNNZ01000 between the current value and the expected value of the weld pool depression feature by the computer (Inherently disclosed in Zhang,  Fig. 1, where current is included in the variables of the manipulator welding power supply, which are changed based on the geometric model and feedback provided).
	Regarding claim 10, modified Zhang teaches the apparatus according to claim 7, as set forth above, discloses wherein the acquiring an expected value of the weld pool depression feature (Inherently disclosed in Zhang, Page 2, lines 10-11, “The weld penetration feedback is obtained through a geometric model…”) comprises: 
setting an expected value of the backside width of the weld seam according to requirements of the degree of penetration of the weld seam (Inherently disclosed in Zhang, Page 2, lines 16-19, “The geometric model, which describes the relationship between the back-face weld width (which represents the full penetration state) and the front-face geometric parameters of the weld…”, where the front-face geometric parameters include weld width and average weld depression depth); and 
acquiring a corresponding expected value of the weld pool depression feature according to a mapping relation between the weld pool depression feature and the expected value of the backside width of the weld seam (Inherently disclosed in Zhang, Page 2, lines 20-21, “…produces the final weld penetration feedback using the measured front-face geometrical parameters.”).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Closed-Loop Control of Weld Penetration Using Front-Face Vision Sensing, 1993, Proceedings of the Institution of Mechanical Engineers, Part I: Journal of Systems and Control Engineering; 207(1):27-34 (hereinafter Zhang) in view of Henrikson (EP 1497069 B1) and Okamoto et al. (JP 2018192524 A, hereinafter Okamoto) in further view of Wimroither (ES 2280568 T3).
	Regarding claim 3, modified Zhang teaches the apparatus according to claim 1, as set forth above.
Modified Zhang does not disclose:
wherein the welding unit further comprises a cooling water tank configured to cool the welding torch;  
wherein the cooling water tank is provided with a water tank water inlet and a water tank water outlet, and the welding torch is provided with a welding torch water inlet and a welding torch water outlet; and 
the water tank water outlet is 15 of 19Docket No.: CNKNNZ01000connected to the welding torch water inlet, the welding torch water outlet is connected to the water tank water inlet, and the cooling water tank is connected to the welding power source.
However, Wimroither discloses, in the similar field of welding apparatuses, a welding apparatus with a cooling water tank (Page 3, Para. 9, lines 1-2, “To cool the welding torch 10…with a liquid reservoir, especially with a water tank 21…”), where there is a water circuit between the tank and the welding torch (Page 3, Para. 9, line 1, “To cool the welding torch 10, to through a cooking circuit 19…”, where a circuit includes a closed loop where there would inherently be an inlet and outlet on both the water tank and the torch), where the cooling tank is connected to power (Page 3, Para. 9, lines 2-3, “…inserting a circulation controller 20…especially a liquid pump used…”, where the controller and pump would inherently need power to work, where Wimroither already shows that a power supply can be used to control a gas circuit). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the welding apparatus in modified Zhang to include the features as taught by Wimroither.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of storing liquid to cool the welding torch, as stated by Wimroither, Page 3, Para. 9, lines 1-2, “To cool the welding torch 10…with a liquid reservoir, especially with a water tank 21…”.
	Regarding claim 4, modified Zhang teaches the apparatus according to claim 1, as set forth above, discloses shielding gas to the welding torch through the welding power source (Inherently disclosed in Zhang, Page 5, Para. 3, lines 6-7, “High purity argon gas is employed as the shielding gas.”).
	Modified Zhang does not disclose:
wherein the welding unit further comprises a shielding gas storage tank; 
wherein the shielding gas storage tank is connected to the welding power source, and provides shielding gas.
However, Wimroither discloses a welding apparatus with a shielding gas storage tank (Page 3, Para. 6, last line, “…gas tank 9…”), where the tank is connected to power (Page 3, Para. 6, lines 1-4, “…power unit 3…a switching element 5 assigned to the unit of power 3…switching 5…connected to a control valve 6 which is arranged in a conduit of feed 7 for a gas 8…”), and where the tank provides gas (Page 3, Para. 6, line 4, “…conduit of feed 7 for a gas 8…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the welding apparatus in modified Zhang to include the features as taught by Wimroither.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a gas tank to store the shielding gas, as stated by Wimroither, Page 3, Para. 6, lines 2 from end, “…protective gas…and the like, between a gas tank 9 and a welding torch 10.”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Closed-Loop Control of Weld Penetration Using Front-Face Vision Sensing, 1993, Proceedings of the Institution of Mechanical Engineers, Part I: Journal of Systems and Control Engineering; 207(1):27-34 (hereinafter Zhang) in view of Henrikson (EP 1497069 B1) and Okamoto et al. (JP 2018192524 A, hereinafter Okamoto) in view of Wimroither (ES 2280568 T3) and in further view of Lv et al. (CN 107798330 A, hereinafter Lv).
	Regarding claim 8, modified Zhang teaches the apparatus according to claim 7, as set forth above, discloses wherein the acquiring the current value of the weld pool depression feature (Inherently disclosed in teaching from Okamoto, Operation of automatic welding system, Para. 2, lines 6-7, “…a molten pool area...202…”) comprises: 
selecting a region of interest containing light spots as an object on which subsequent image processing is performed from the structured light spot images (Inherently disclosed in Zhang, Page 2, Para. 3, lines 2-4, “In this sensing system, the structured-light plane is produced by means of a cylindrical lens.”, where the weld-strip is taken as an image), performing threshold segmentation and dilation operation of morphology on the region of interest to acquire binary images (Inherently disclosed in Zhang, Page 2, Para. 4, lines 3-5, “The weld-stripe image is acquired by the camera and is then converted into a digital grey-scale matrix by means of a real-time frame grabber.”) and eliminating noisy connected domains in connected domains of the binary images to acquire a foreground area (Inherently disclosed in Zhang, Page 3, Para. 3, lines 15-16, where elimination of points higher than the threshold occur as there are no more maximum grey scale points); 
forming a straight line segment formed by irradiating the single line structured light on a welding workpiece base material and a curved line segment formed by irradiating the single line structured light on the concave surface of the weld pool (Inherently disclosed in Zhang, Page 3, Para. 7, lines 1-2, “The medial axis consists of three segments: two straight lines and a curve.”); 
fitting the straight line segment using a linear equation to acquire a straight line L, fitting the curved line segment using a polynomial equation to acquire a curved line C, and acquiring an area enclosed by the straight line L and the curved line C (Inherently disclosed in Zhang, Page 3, last Para., lines 1-2, “The three parts of the medial axis are then fitted to a linear, a quadratic…”), wherein the area is used as the depression area S of the weld pool (Inherently disclosed in teaching from Okamoto, Operation of automatic welding system, Para. 2, lines 6-7, “…a molten pool area...202…”); and 
performing square root operation on the depression area S of the weld pool to acquire the current value of the weld pool depression feature √(S) (Inherently disclosed in Zhang, Page 3, Para. 9, lines 3-4, “…least-squares estimates…”, where different operations are known to be used to calculate parameters of a weld pool, where if a square root operation is performed on the weld pool area the value of √(S) would inherently be obtained).
Modified Zhang does not disclose:
performing centerline extraction on original images inside the foreground area, dividing the extracted centerline.
However, Lv discloses, in the similar field of analyzing weld pools, using centerline extraction on images (Abstract, lines 5-7, “… by slope analysis method laser scanning stripe centerline is segmented, fitting a straight line is carried out to every section of laser scanning stripe centerline by least square method respectively…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the image processing method in modified Zhang to include the additional step of centerline extraction as taught by Lv.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of faster calculating when processing the image while still having high precision, as stated by Lu, Abstract, lines 11-12, “…this method can not only identify weld bead feature points, and with the characteristics of calculating speed is fast, precision is high.”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Closed-Loop Control of Weld Penetration Using Front-Face Vision Sensing, 1993, Proceedings of the Institution of Mechanical Engineers, Part I: Journal of Systems and Control Engineering; 207(1):27-34 (hereinafter Zhang) in view of Henrikson (EP 1497069 B1) and Okamoto et al. (JP 2018192524 A, hereinafter Okamoto) in view of Wimroither (ES 2280568 T3) and in view of Lv et al. (CN 107798330 A, hereinafter Lv) and in further view of Xiong et al. (CN 109741311 A, hereinafter Xiong).
	Regarding claim 9, modified Zhang teaches the apparatus according to claim 8, as set forth above, discloses wherein the acquiring a foreground area (Inherently disclosed in Zhang, Fig. 6, where the foreground image is shown with noise in the bottom image and then filtered in the top image) comprises:
	setting a perimeter of the connected domain of the binary images as P and the area as A (Inherently disclosed in Zhang, Fig. 6, where the foreground image is the only section to be processed, where a choice of area and perimeter is taken for image processing); and
	eliminating connected domains for reducing noise (Inherently disclosed in Zhang, Page 3, Para. 3, lines 15-17, “…no more maximum grey-scale points are located along the y-axis over a large range except the first one found in each frame image.”);
	where elimination is based on values met in an algorithm (Inherently disclosed in Zhang, Page 3, Para. 3, lines 15-16, where elimination of points higher than the threshold occur as there are no more maximum grey scale points).
	Modified Zhang does not disclose:
the specific algorithm for noise reduction in the image processing method as claimed below: eliminating connected domains which satisfy                                 
                                    
                                        
                                            A
                                        
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    >
                                    ε
                                
                             and using remaining connected domains after the elimination in the connected domains of the binary images as the foreground area;                                
                                     
                                
                            wherein                                 
                                    ε
                                
                             is a constant selected based on actual experience, and takes a value in the range of [0.01, 0.06].
However, Xiong discloses, in the similar field of reducing noise in binary images, using any algorithm for imaging processing to reduce noise in binary images obtained from welding (Page 3, last Para., lines 1-7, “…calculating the threshold value corresponding to the pixel point…step four to step six is for removing fake edges and binary image processing algorithm, the algorithm is not sensitive to the fake edges, after executing the algorithm, other image information other than real edge of the welding seam is completely removed…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the noise reduction algorithm from modified Zhang to be any algorithm as taught by Xiong.
Regarding the specific algorithm claimed, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different algorithms for binary image processing. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Zhang’s algorithm is to improve the image quality by reducing noise. Xiong then discloses an image processing algorithm without stating specific features to achieve the same end-result of reducing noise in a binary weld image. Thus, choosing different algorithms would be included in Xiong serving to provide different pathways for reducing noise in a binary weld image and would be a design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al. (CN 109483017 A, hereinafter Xiao) discloses a similar algorithm for reducing noise in binary images of welds which is specifically a first-order derivative Canny edge algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/08/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761